COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Rafael Turcios v. The State of Texas

Appellate case number:   01-10-00747-CR

Trial court case number: 1221167

Trial court:             209th District Court of Harris County

      A supplemental clerk’s record that complies with our Order of Abatement has been filed.
Accordingly, the appeal is reinstated.

       It is so ORDERED.


Judge’s signature: /s/ Justice Laura C. Higley
                    Acting individually  Acting for the Court


Date: July 24, 2012